OFFICE OF THE ATTORNEY   GENERAL   OF TEXAS
                  AUSTIN
iten ap0aif+iaixlly
                  ~ppropdt~t~ for               l
a 0   situ a tio n   Iiiwr e ml Sp eGifia   p
itesi8a tio n    for traooling expmbms.



       ~2o,sal8ryaarlotherexpen8saintBQhp-
            eary Xnspeation Fee FuxX,,Ch. 0, &%.
            l63, R.C.8. OS 1926.

       '2Oa.Bf‘3W3'@'=', eeoeOW,                $%LbO..   $    660.00
                                                              lS90.06

                                                              3800.00


                                                               760*00


                                                               Y60.00



                                                              t626,OfP




                                                              lmo.00



                                                                600.00

                                                              l6W.oof
                                      sng
                                            $   x660.00
‘6ab.   moakkoqar ml ofVia   clepty             ¶600.00
l6W. havellq     oxpmwa                         3000 .ocF
(~ciGovomorvotOditeme66b       8ZXI66G)

l&wk

"64.



l64 S.
‘84b.

‘64e.
      nban~ned Aote auxlPar the operation and malAx+-
      nwao OS said aativWd.es as hereinbefwe epesi@%-
      O&4   it.%l%EtiiId b W tWolIta811 rUrgOf'
      theeo foes be ueo;rothorPiod.’

             Itam'2~,lten'3S*‘      itall'sop 806 item '64' sre
ot    In truth la-lin ifLotlt0&ulOS appropristion     in ena es
~,IWEW&YOS     but ware 3.x&m&M by t&8 ta&laturS       to be ma-e-
4 dcmaripi.iveof the geawal ohnraoter of tho speolfia
*items aS apymqriatlon* &ven the eaw mumal            and iollor-
ed by the lsttera a, b, d, 8, eta., innediafoly follwing
the original numeral. In other uords, tb$ term a20. Salary
POJ othw oxpaases in the Nursery Inapad.ittnFee Fur& Ch.
7, &Hi.    283‘ iI*C* 6*, 192G" 3.ebut deewi       iv0 OS apace-
priat10lw    eubseqllanf4~e     ix%umuate4rol~ p"       mob
@awe      for a aubdi-on     OS the Rertionltorrf.Ins
end Qlsrpntino QWeIon       of'tb~~iaultuml       DOpart43"
   stat3 tho phratae*Bcbl-tlculkrrolfOspeetl0aaaclChsRrak~
              illawaately peeo(llng Yllr~eue iteu!aOS llppwprl~
tlon, is deeeriptAv0 af ths geneal uhaawter of approp-ia-
tionsBledetoth8tdivieionor         theAgri8ultuu6lDeaarQa4nt.
           ihakgednl    riser   qnotedinyourletter,alsa




the anso-      t of the Aats under *oh   they are aolleetad
*as hernlwei     speaW%aa.lly ittied   ml in a10 went mhall
say al these l'eesbg need otherWse.*    It i'ollowat&at them
ieee are not available to t&e Dent        gemerelly, but am
rvallable onlytodefray    tbeitemofexpal6etoahicb       they
am appFoprl.utedas epwiffaallgftesdm3d in tb~lataelt
appetwed when it beam8 the law of t&e State of Texm, wble.b
wss not until It haulbetw a    wed by t&e GWerIlor~ The
Governorte vat0 OS etaohepiG% lo itGelsLaldleetedebwe was
fully Otfwt~Ye f0 el$&?ZXWO thea it&i@ Rcarnt&O appro@e-
tion bill arrdtibemfom to Usdt the aaitMw%t~ to expend.
thee@ ibxlil9eacwdlllg4*
                            what we have erridl
            It follows i*rora                 abaoe that your
questitm   met  be anEwer& in the IlegrrCiYe*
    APPROVED
      OPlNlON
    COMMrrrU
    *+gf.$
c